OPINION — AG — THE TERM ' USED MOTOR VEHICLE DEALER " AS DEFINED IN 47 O.S. 1980 Supp., 581 [47-581](3) DOES NOT INCLUDE THE INDIVIDUAL CITIZEN WHO, IN GOOD FAITH, OCCASIONALLY SELLS HIS/HER PERSONAL VEHICLE FOR PROFIT. WHETHER  PARTICULAR SALE OR SALES OF USED MOTOR VEHICLES CONSTITUTES A BONA FIDE PRIVATE SALE OR SALES OR CONSTITUTES AN ATTEMPT TO OPERATE A USED MOTOR VEHICLE BUSINESS, THUS NECESSITATING THE OBTAINING OF A USED MOTOR VEHICLE DEALER'S LICENSE UNDER 47 O.S. 1980 Supp., 583 [47-583], CAN BE DETERMINED ONLY ON CASE BY CASE BASIS TAKING INTO CONSIDERATION THE PARTICULAR FACTS AND CIRCUMSTANCES INVOLVED. A MORTGAGEE OR SECURED PARTY WHO EITHER SELLS MORE THAN 12 REPOSSESSED MOTOR VEHICLES IN ANY ONE YEAR OR WHO REALIZES FROM ANY SALE OR SALES OF REPOSSESSED VEHICLES ANY MONIES IN EXCESS OF THE OUTSTANDING BALANCE SECURED BY MORTGAGE OR SECURITY AGREEMENT, PLUS COSTS OF COLLECTION, OR WHO DOES BOTH, DOES NOT FALL WITHIN THE EXEMPTION FROM THE TERM " USED MOTOR VEHICLE DEALER " SET FORTH IN 47 O.S. 1980 Supp., 581 [47-581](3) . THE EXEMPTION SET FORTH IN 47 O.S. 1980 Supp., 581 [47-581](3)(D) DOES NOT APPEAR ON ITS FACE TO BE INVIDIOUSLY DISCRIMINATORY OR OTHERWISE UNCONSTITUTIONAL (UNCONSTITUTIONAL) CITE: 47 O.S. 1980 Supp., 584 [47-584], 47 O.S. 1980 Supp., 583 [47-583], 47 O.S. 1980 Supp., 587 [47-587] (USED MOTOR VEHICLES, PARTS COMMISSION) (BRENT S. HAYNIE)